UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-1299



ARTHUR O. ARMSTRONG,

                                            Plaintiff - Appellant,

          versus


WILLIAM L. OSTEEN,

                                             Defendant - Appellee.



                              No. 01-1300



ARTHUR O. ARMSTRONG,

                                            Plaintiff - Appellant,

          versus


WILLIAM L. OSTEEN,

                                             Defendant - Appellee.



Appeals from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. Frank W. Bullock, Jr., Dis-
trict Judge. (MISC-01-16-1, MISC-01-17-1)


Submitted:   April 20, 2001                  Decided:   May 4, 2001
Before MOTZ, TRAXLER, and KING, Circuit Judges.


No. 01-1299 dismissed and No. 01-1300 affirmed by unpublished per
curiam opinion.


Arthur O. Armstrong, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     In these consolidated appeals, Arthur O. Armstrong appeals

district court orders denying his motions for leave to file com-

plaints.   We have reviewed the records and find no error.   Accord-

ingly, in No. 01-1299, we deny Armstrong’s motion for leave to

proceed on appeal in forma pauperis and dismiss the appeal as friv-

olous.   In No. 01-1300, we affirm the district court order on the

reasoning of the district court.      See Armstrong v. Osteen, No.

MISC-01-17-1 (M.D.N.C. filed Jan. 25, 2001; entered Jan. 26, 2001).

We deny Armstrong’s motions for summary judgment. We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.


                                          No. 01-1299 - DISMISSED
                                          No. 01-1300 - AFFIRMED



                                  2